                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   GIA SPERRY                                                        CIVIL ACTION
                                                                     NO. 19-2615
   v.

   THE ARCHDIOCESE OF
   PHILADELPHIA individually and d/b/a
   THE OFFICE OF CATHOLIC
   EDUCATION OF THE ARCHDIOCESE
   OF PHILADELPHIA


                                                            ORDER

          AND NOW, this 24th day of October, 2019, upon consideration of Defendants’ Motion

to Dismiss Plaintiff’s Complaint (ECF 1), the Response thereto (ECF 7), and the Reply (ECF 8),

and for the reasons given in the accompanying Memorandum, it is hereby ORDERED that

Defendants’ Motion to Dismiss is GRANTED in part and DENIED in part, as follows:

               •    DENIED as to Counts 1–4;
               •    GRANTED, with prejudice, as to Count 5;
               •    GRANTED, without prejudice, as to Count 6; and
               •    DENIED as to the Archdiocese’s request that Sperry’s prayer for punitive
                    damages be stricken.

Further, Sperry’s request for leave to file an Amended Complaint clarifying Count 6 is
GRANTED.
                                               BY THIS COURT:


                                                             /s/ Michael M. Baylson
                                                             ______________________________
                                                             MICHAEL M. BAYLSON
                                                             United States District Court Judge


O:\CIVIL 19\19-2615 Sperry v Archdiocese of Philadelphia\19cv2615 MtD Order.docx
